Citation Nr: 0946325	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for residuals of a fracture to the transverse 
processes from L1 to L5.

2.  Entitlement to an increased rating in excess of 30 
percent for a ventral hernia.

3.  Entitlement to an increased rating in excess of 10 
percent for peritoneal adhesions and residuals of a 
colostomy.

4.  Whether new and material evidence has been received to 
reopen service connection for residuals of a partial 
pancreatectomy.

5.  Whether new and material evidence has been received to 
reopen service connection for a gastrointestinal disorder 
(other than a ventral hernia or peritoneal adhesions).

6.  Whether new and material evidence has been received to 
reopen service connection for residuals of a transected upper 
third of the ureter.

7.  Entitlement to service connection for left ear hearing 
loss.

8.  Entitlement to service connection for an allergic 
reaction to bee stings.

9.  Entitlement to service connection for a cervical spine 
disorder.

10.  Entitlement to service connection for a gastrointestinal 
disorder (other than a ventral hernia or peritoneal 
adhesions).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied reopening of service 
connection for residuals of a partial pancreatectomy, colon 
damage, and residuals of a transected upper third of the 
ureter.  The June 2006 rating decision denied service 
connection for bilateral hearing loss, an allergic reaction 
to bee stings, and a cervical spine condition, and denied a 
total rating based upon individual unemployability (TDIU).

A June 2005 rating decision of the RO denied increased rating 
claims for residuals of a fracture to the transverse 
processes L1 through L5, ventral hernia, and peritoneal 
adhesions with residuals of a colostomy.  In August 2008, the 
Veteran entered a notice of disagreement with the denials of 
increased rating for these disabilities.  As a statement of 
the case has not yet been issued addressing these increased 
rating issues, these issues will be remanded below for 
issuance of a statement of the case.

The March 2007 notice of disagreement indicated that the 
Veteran wished to appeal the determinations contained in the 
June 2006 rating decisions.  The Veteran specified the issues 
with which he disagreed, and did not include TDIU; therefore, 
the issue of TDIU is not on appeal.

The Veteran offered personal testimony in a November 2008 RO 
hearing.  He also testified before the undersigned Acting 
Veterans Law Judge in a September 2009 Video Conference 
hearing.  These hearing transcripts have been associated with 
the claims file.

The issues of entitlement to increased ratings for residuals 
of a fracture to the transverse processes from L1 to L5, a 
ventral hernia, and peritoneal adhesions with residuals of a 
colostomy, and entitlement to service connection for a 
gastrointestinal disorder (other than a ventral hernia or 
peritoneal adhesions) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service connection claim for residuals of a 
partial pancreatectomy was denied in a June 1999 rating 
decision as there was no competent evidence of a current 
disability; the Veteran did not file a timely appeal of this 
decision.

2.  Evidence received since the June 1999 rating decision 
denying service connection for residuals of a partial 
pancreatectomy does not relate to an element of the claim 
that was found to be lacking (evidence of a current 
disability) and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's service connection claim for a 
gastrointestinal condition other than a ventral hernia or 
peritoneal adhesions was denied in a June 1999 rating 
decision as there was no competent evidence of a current 
disability; the Veteran did not file a timely appeal of this 
decision.

4.  Evidence received since the June 1999 rating decision 
establishes that the Veteran suffers from a current 
gastrointestinal disorder.

5.  The Veteran's service connection claim for residuals of a 
transected upper third of a ureter was denied in a June 1999 
rating decision as there was no competent evidence of a 
current disability; the Veteran did not file a timely appeal 
of this decision.

6.  Evidence received since the June 1999 rating decision 
denying service connection for residuals of a transected 
upper third of a ureter does not relate to an element of the 
claim that was found to be lacking (evidence of a current 
disability) and does not raise a reasonable possibility of 
substantiating the claim.

7.  The Veteran was exposed to acoustic trauma in service; he 
experienced worsening of left ear hearing in service; has had 
continuous left ear hearing loss after service; and the 
current left ear hearing loss is related to service.

8.  The competent evidence of record establishes no in-
service injury or disease, including no chronic bee sting 
allergy in service, that a bee sting allergy has not been 
continuous since separation from service, and that a bee 
sting allergy is not related to service.

9.  The competent evidence of record shows that the Veteran 
did not sustain a cervical spine injury or disease in 
service, symptoms of a cervical spine disorder were not 
chronic in service, symptoms of a cervical spine disorder 
have not been continuous since separation from service, 
arthritis of the cervical spine did not manifest to a 
compensable degree within one year of service separation, and 
a cervical spine disorder is not related to his service. 


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection 
for residuals of a partial pancreatectomy became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the June 1999 rating decision 
denying service connection for residuals of a partial 
pancreatectomy is not new and material. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The June 1999 rating decision denying service connection 
for a gastrointestinal condition to include colon damage 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

4.   Evidence received since the June 1999 rating decision 
denying service connection for a gastrointestinal disorder 
(other than a ventral hernia or peritoneal adhesions) is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  The June 1999 rating decision denying service connection 
for residuals of a transected upper third of the ureter 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

6.  Evidence received since the June 1999 rating decision 
denying service connection for residuals of a transected 
upper third of the ureter is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

7.  The criteria for service connection for left ear hearing 
loss have been met.  
38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

8.  The criteria for service connection for residuals of a 
chronic bee sting allergy have not been met.  38 U.S.C.A. 
§§ 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.380 (2009).

9.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1112, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not 
aid a veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004 (interpreting that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regard to the Veteran's service connection claim for left ear 
hearing loss and reopening service connection for a 
gastrointestinal disorder, further assistance is unnecessary 
to aid the Veteran in substantiating these claims.

The Veteran was provided with VCAA notice in a January 2006 
letter.  This letter notified the Veteran of what evidence 
was required to substantiate his service connection claims 
for an allergic reaction to bee stings and a cervical spine 
disorder.  This January 2006 letter also informed the Veteran 
of the evidence necessary to substantiate his request to 
reopen service connection for colon damage, residuals of a 
pancreatectomy, and residuals of a transected upper third of 
the ureter.  This letter also informed him of what evidence 
VA would obtain, what evidence he was expected to provide, 
and of what assistance the VA could provide the Veteran in 
obtaining evidence from other agencies.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Veteran has substantiated 
his status as a veteran.  Pre-adjudication notice regarding 
current disability and nexus to service elements had been 
provided in the January 2006 letter.  Notice regarding the 
remaining elements of ratings and effective dates was 
provided in an April 2007 letter.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).

In this case, a January 2006 letter informed the Veteran that 
his claims for service connection for colon damage, residuals 
of a pancreatectomy, and residuals of a transected ureter had 
been previously denied, informed him of the need for new and 
material evidence to reopen the claims, and provided 
regulatory definitions of "new" and "material."  This pre-
adjudication letter also provided the reason for the previous 
denials.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
portions of his service personnel records, VA treatment 
records and Social Security Administration (SSA) records have 
been obtained.  The Veteran has been afforded a VA 
gastrointestinal examination but no opinion has been 
provided.  Audiological and orthopedic examinations have also 
been conducted and sufficient medical opinions have been 
obtained.

VA examinations have not been conducted for the Veteran's 
service connection claims for residuals of a chronic bee 
sting allergy.  As detailed below, because there is no in-
service injury or disease, no chronic symptoms in service, 
and no continuous symptoms after service, a VA examination 
and opinion is not necessary to decide this claim because 
there is no in-service injury or disease to which an opinion 
could relate current bee sting allergies to service, and 
there is no factual basis of chronic symptoms in service or 
continuous symptoms after service to support such an opinion.  
Any such opinion requested on the facts in this case would be 
merely speculative, so would no aid in substantiating the 
claim for service connection.  

The Veteran has alleged that complete in-service treatment 
records from Madigan Army Medical Center have either not been 
obtained or have been destroyed by VA.  He has also stated 
that complete in-service treatment records would verify his 
September 1980 crush injury and substantiate his service 
connection claims for a partial pancreatectomy, a 
gastrointestinal disorder, or residuals of a transected upper 
third of the ureter.  This contention is without any factual 
basis, and is insufficient to overcome a presumption of 
administrative regularity in the handling of his service 
treatment records.  The Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  

The claims file contains service treatment records 
documenting the September 1980 crush injury and subsequent 
surgeries, without evidence of incompleteness.  An October 
1984 response from Madigan Army Medical Center indicated that 
they had no records on file for the Veteran.  As discussed 
below, VA acknowledges that the Veteran suffered an in-
service crush injury and that he underwent several surgeries 
subsequent to this injury; however, the Veteran has not 
submitted credible evidence to rebut the presumption that 
those who made entries in his service medical and personnel 
records did so regularly.  "Evidence of nonreceipt . . . 
standing alone, is not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity."  Id at 309; see also Warfield v. Gober, 10 
Vet. App. 483, 486 (1997) (assertions of veteran's widow that 
she never received application for benefits, and that a copy 
of the cover letter was missing from the file, did not 
constitute "clear evidence to the contrary" necessary to 
rebut the presumption of administrative regularity).  See 
also Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  For these reasons, the Board 
finds that the duties to notify and assist the Veteran have 
been met for the claims addressed in this decision, and the 
Board may proceed with the consideration of these claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Federal Circuit has held that "[l]ay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Certain chronic disabilities such as arthritis and organic 
diseases of the nervous system are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service. This 
presumption applies to veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation will 
not be conceded where the pre-existing condition underwent no 
increase in service.  38 C.F.R. § 3.306(b).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established until hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as a natural progress or as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

New and Material Evidence Criteria

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992); see also Savage v. Gober, 10 
Vet. App. 488 (1997).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

If VA either receives or associates with a claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim at any time after VA issues a decision on a 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  
These official service department records include service 
records that are related to a claimed in-service event, 
injury or disease, regardless of whether such records mention 
the veteran by name.  38 C.F.R. § 3.156(c)(i).

Residuals of a Partial Pancreatectomy New and Material 
Evidence Claim

A June 1984 rating decision "deferred" a determination 
regarding to the Veteran's service connection claim for 
residuals of a pancreatectomy until an additional surgical 
report was obtained.  However, a determination regarding this 
"deferred" claim was not made until a June 1999 rating 
decision.  This June 1999 rating decision denied service 
connection for residuals of a partial pancreatectomy, finding 
that the competent evidence did not establish that a current 
disability.  A notice of disagreement was not received within 
one year of notification of this rating decision, thus 
rendering it "final" under 38 U.S.C.A. § 7105(c).

The evidence considered in the June 1999 rating decision 
included the Veteran's service treatment records, excerpts 
from his service personnel records, April 1998 VA examination 
reports, an August 1998 VA pancreas examination report, and 
VA treatment notes dated between May 1998 and September 1998.  
A January 1980 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied undergoing 
any operations in his accompanying Report of Medical History 
(RMH) form.  A September 1980 Medical Incident Report 
indicated that the Veteran was admitted to the hospital after 
being crushed between two vehicles.  Complaints of right-
sided lower abdominal pain were noted in a December 1980 
treatment note, with the examiner "most likely" attributing 
this pain to an abdominal scar formation as there was no 
evidence of "surgical pathology."  An October 1982 
pancreatic and upper abdominal sonogram was noted to be 
normal.  A May 1982 "discharge" examination noted abdominal 
tenderness, a well-healed surgical scar, and that the Veteran 
underwent exploratory laparotomy for resolution of a 
contusion to the heal of his pancreas.  Complaints of 
abdominal pain were noted during service in a November 1982 
treatment note.  Physical examination revealed left upper 
quadrant pain with no rebound and a pancreatic sonogram was 
found to be within normal limits.  The discharge diagnosis 
was left upper quadrant pain of unknown etiology.

Excerpts from the Veteran's service personnel records 
indicated that he was to be discharged from service due to 
his possession of marijuana.  A November 1980 profile limited 
his duty due to blunt abdominal trauma with contusion to the 
head of the pancreas.

An April 1998 VA examination report reflects the Veteran's 
reports of sustaining back and abdominal injuries in 
September 1980 when he was crushed between two trucks.  He 
reported undergoing an exploratory laparotomy during which 
his pancreas and part of his small intestine were removed and 
a resection and anastomosis of his right ureter was 
performed.  Physical examination revealed a mid abdomen 
laparotomy scar without residuals.  Following this 
examination, a diagnosis of status post laparotomy with 
partial pancreatectomy was made.

At the April 1998 pancreas examination, the Veteran reported 
staying in the hospital for one and a half months after his 
September 1980 accident.  He reported occasional abdominal 
pain and distention as well as fatigue.  Vomiting, 
hematemesis were denied.  Current medical treatment was 
denied.  Physical examination revealed a "thicker" 
abdominal wall and an exploratory laparotomy scar.  
Disfigurement of the abdominal wall with local bulging around 
the umbilical region with tenderness was noted.  An abdominal 
computed tomography (CT) scan was scheduled to determine 
whether the Veteran's partial pancreatectomy was the result 
of the contusion and internal organ damage; however, the 
examiner noted that the Veteran did not appear for this test. 

A request to reopen service connection for residuals of 
partial pancreatectomy was filed in July 2005.  Because the 
June 1999 rating decision denied service connection for 
residuals of a partial pancreatectomy because the evidence 
did not show a current disability, the new evidence must 
pertain to current disability to provide a reasonable 
possibility of substantiating the claim.  New evidence of a 
current disability of residuals of partial pancreatectomy is 
required to reopen this claim.

Additional evidence received since the final June 1999 rating 
decision included VA treatment records dated between 
September 1998 and February 2009, various private treatment 
records, SSA records, and additional service personnel 
records, and personal hearing testimony in November 2008 (RO) 
and September 2009 (Board) hearings.  The additional evidence 
does not demonstrate a current disability involving the 
pancreas.  

The additional evidence includes the Veteran's testimony at 
the November 2008 RO hearing that he had experienced problems 
with his bowel movements, including stabbing pains and chest 
discomfort, since his in-service accident.  The Veteran's 
post-service treatment records and statements document 
generalized complaints of abdominal pain without an 
underlying diagnosis.  Pain, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); 
aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).
	
The Veteran claims that his current abdominal pain is the 
result of the partial pancreatectomy he underwent in service.  
While he is competent to report his symptoms, see Jandreau v. 
Nicholson, supra; Buchanan v. Nicholson, supra, the evidence 
does not demonstrate that he has the medical knowledge or 
training requisite to render a medical diagnosis of 
disability.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
Diagnostic testing is required to diagnosis a pancreatic 
disorder, and it would take medical expertise to say that any 
pancreatic condition was the result of the in-service partial 
pancreatectomy; hence, the Veteran's opinion regarding the 
existence and etiology of any purported residuals of the in-
service partial pancreatectomy, being of no probative value 
on the question of current disability, is not material 
evidence to reopen the claim.

The additional service personnel records submitted in 
February 2008 are not relevant to the instant claim and 
cannot serve as the basis to reopen this claim.  38 U.S.C.A. 
§ 3.156(c).  At the September 2009 Board hearing, the Veteran 
offered no material testimony regarding diagnosis of a 
pancreatic disorder.  As none of the additional evidence 
received since the June 1999 final denial contains findings 
establishing a current pancreatic disability for which 
service connection can be granted, and the absence of such 
evidence was the basis for the prior denial, new and material 
evidence has not been received.  The claim is therefore not 
reopened, and the appeal must be denied.

Gastrointestinal Disorder New and Material Evidence Claim

A June 1984 rating decision "deferred" a determination 
regarding the Veteran's service connection claim for a 
gastrointestinal disorder to include colon damage until an 
additional surgical report was obtained, so a determination 
regarding this "deferred" claim was not made until a June 
1999 rating decision.  This June 1999 rating decision denied 
the service connection for a gastrointestinal condition, 
finding that the competent evidence did not establish a 
current disability.  A notice of disagreement was not 
received within one year of notification of this rating 
decision; therefore, the June 1999 rating decision became 
"final" under 38 U.S.C.A. § 7105(c). 

The evidence considered in the June 1999 rating decision 
included the Veteran's service treatment records, excerpts 
from his service personnel records, an April 1998 VA 
examination, an April 1998 VA gastrointestinal examination 
and VA treatment notes dated between May 1998 and September 
1998.

A January 1980 service entrance examination was negative for 
any relevant abnormalities, and the Veteran denied 
experiencing frequent indigestion or stomach trouble in his 
accompanying RMH.  The Veteran was hospitalized in September 
1980 following a crush injury, and a December 1980 treatment 
note indicated that he had suffered a hematoma to the right 
mesocolon in that incident.  A partial tear in the deep 
fascial future line with evidence of a ventral hernia was 
noted in an April 1981 treatment note.  

Complaints of chronic abdominal pain were noted during 
service in a September 1981 treatment note, and differential 
diagnoses of irritable bowel syndrome, gastritis and peptic 
ulcer disease were made.  An accompanying X-ray revealed no 
intestinal pathology and an upper gastrointestinal series 
revealed normal gastric folds with no displacement of the 
duodenum.  His symptoms were noted to be relieved after 
taking Mylanta for several days.  An assessment of 
constipation was noted in February 1982.  Continued 
complaints of left-sided abdominal pain and an assessment of 
an abdominal wall muscle strain secondary to post-surgical 
derangement of musculature were noted in April 1982 treatment 
note.  An upper gastrointestinal series and barium enema 
conducted in October 1982 were normal.  A May 1982 
"discharge" examination noted that a digital 
rectal/prostate examination was normal and that the Veteran 
had suffered an injury to the right mesocolon.

Complaints of abdominal and colonic left-sided pain which was 
aggravated by exertion were noted in a November 1982 
treatment note during service.  Physical examination revealed 
pain in the left upper quadrant without any rebound and 
normal bowel sounds.  A bulge just lateral to the rectus 
muscle but with no definite defects in the fascia was noted.  
"Upper GI" testing was performed and was noted to be within 
normal limits.  A diagnosis of left upper quadrant pain of 
unknown etiology was made.

Excerpts from the Veteran's service personnel records 
indicated that he was to be discharged from service due to 
his possession of marijuana.  A November 1980 profile 
indicated that the Veteran's duty was limited due to a 
hematoma of the right mesocolon.

An April 1998 VA examination reflected the Veteran's reports 
of being crushed between two trucks in September 1980 and 
that he was subsequently given a temporary colostomy.  
Physical examination revealed two healed colostomy scars 
without any residuals and normal bowels sounds.  A vertical 
hernia was noted approximately 15 centimeters below the right 
costal margin.  Following this examination, a diagnosis of 
ventral hernia and partial resection of the jejunum were 
made.

At the April 1998 VA gastrointestinal examination, the 
Veteran reported suffering from constipation.  He denied 
nausea, vomiting, episodes of colic with distention, 
hematemesis, melena, and circulatory disturbances after 
meals.  He reported undergoing no current medical treatment.  
Physical examination revealed tenderness over the epigastrium 
and umbilical region.  A CT scan was ordered to determine 
whether the Veteran had undergone a gastrectomy; however, the 
Veteran did not appear for this examination.

A request to reopen service connection for a gastrointestinal 
disorder was filed in July 2005.  Additional evidence 
received since the June 1999 rating decision included VA 
treatment records dated between September 1998 and February 
2009, various VA gastrointestinal examinations, SSA records 
and additional service personnel records.  The Veteran 
offered testimony in a November 2008 (RO) and in a September 
2009 (Board) hearing.

An August 2001 VA abdominal X-ray noted a normal bowel gas 
pattern with no evidence of ileus, obstruction or free air.  
An October 2001 VA emergency treatment note reflected the 
Veteran's complaints of left-sided abdominal pain for the 
past three days.  Physical examination revealed left mid 
quadrant tenderness with some guarding, positive bowel sounds 
and was without rebound.  The examiner noted that there was 
no evidence of diverticulitis or acute abdomen and that the 
Veteran most likely suffered from a viral infection.

In an October 2001 VA treatment note, the Veteran reported 
intermittent abdominal discomfort since the September 1980 
accident.  He reported that he was doing reasonably well 
until one week prior when he began to experience less severe 
left-sided abdominal pain and diarrhea.  He reported that 
this abdominal pain occurred shortly after eating and it was 
partially relieved by having a bowel movement.  Heartburn, 
indigestion, nausea and vomiting were denied.  Physical 
examination noted somewhat diminished bowel sounds and 
initial tenderness in the left mid abdomen and left upper 
quadrant.  An assessment of nonspecific bowel complaints was 
made.  

A June 2003 VA treatment noted severe left upper quadrant 
abdominal pain.  The Veteran reported that he experienced 
daily abdominal pain due to constipation and that this 
condition had worsened since he was younger, and that he used 
Metamucil daily and used stool softener on occasion.  
Physical examination revealed tenderness over the sigmoid 
colon and an incisional hernia.  An assessment of abdominal 
pain secondary to constipation "possibly due to adhesion 
from prior surgery" was made.  An accompanying air contrast 
barium enema noted minimal diverticulosis of the descending 
colon.

The Veteran reported that he had a normal bowel pattern prior 
to the September 1980 accident in an August 2003 VA 
gastrointestinal examination.  He reported that his bowel 
pattern has been approximately once per week, unless he took 
medications, since the accident, and that bowels typically 
moved every other day and were formed or hard after taking 
medication.  Occasional episodes of reflux and diarrhea were 
also reported.  He reported that he currently used Metamucil, 
milk of magnesia, and Dulcolax.  A history of hemorrhoids was 
reported.  Hematochezia, melena and stool incontinence were 
denied.  Physical examination revealed a non-tender and soft 
abdomen with active bowel sounds.  Abdominal scarring and a 
significant right mid quadrant hernia more noticeable with 
increased intra-abdominal pressure were noted.  A barium 
enema revealed filling defect in ascending limb of splenic 
flexure suspicious for polyp and minimal diverticulosis.  
Following this examination and a review of the Veteran's 
claims file, the examiner opined that it was at least as 
likely as not that his gastrointestinal symptoms were related 
to his previous surgery and that colonic inertia "could be 
related" to neurological impairment incurred in the 
September 1980 accident.  A subsequent colonscopy revealed 
hemorrhoids and a normal colon.

An open ventral hernia repair was conducted in October 2003.  
A February 2004 VA gastrointestinal examination reflected the 
Veteran's reports of abdominal pain prior to moving his 
bowels.  Physical examination revealed a non-distended and 
non-tender abdomen with active bowel sounds and an enlarged 
area in the right lower quadrant.  No specific hernia was 
detected.  The examiner noted that the longstanding weakness 
in the abdominal musculature from the original surgery had 
resulted in a bulging area in the right lower quadrant and 
that there was no hernia present.  It was suggested that the 
Veteran attempt exercise to build up muscle strength.

A March 2004 VA general surgery consultation noted the 
Veteran's complaints of a tearing sensation near the ventral 
hernia incision site beginning approximately two months ago 
after a coughing episode.  He reported constant pain since 
that time that worsened with coughing, sneezing or straining.  
No palpable hernia was noted on examination.  An accompanying 
CT scan revealed no evidence of a recurrent hernia.  An 
October 2005 VA treatment note indicated that the Veteran's 
complaints of abdominal pains were probably related to 
adhesions and disordered peristalsis.  

The Veteran testified regarding his bowel symptoms and pain 
in both his November 2008 and September 2009 hearings.

The June 1999 rating decision denied the Veteran's service 
connection claim for colon damage based on the finding that 
the evidentiary record was negative for evidence of a current 
disability.  As such, competent evidence establishing that 
the Veteran suffers from a current gastrointestinal 
disability other than a ventral hernia or peritoneal 
adhesions is required to reopen his claim.  Newly submitted 
treatment records establish that the Veteran has been 
diagnosed with a variety of gastrointestinal disorders, 
including a hemorrhoids and diverticulosis.  This evidence is 
therefore sufficient to constitute new and material evidence; 
therefore, service connection claim for a gastrointestinal 
disorder (other than a ventral hernia or peritoneal 
adhesions) is reopened.  

Residuals of a Transected Ureter New and Material Evidence 
Claim

A June 1984 rating decision "deferred" a determination 
regarding to the Veteran's service connection claim for 
residuals of a ureter condition until an additional surgical 
report was obtained; however, a determination regarding this 
"deferred" claim was not made until a June 1999 rating 
decision.  This June 1999 rating decision denied service 
connection for residuals of a transected upper third of the 
ureter, finding that there was no competent evidence 
establishing a current disability.  A notice of disagreement 
was not received within one year of notification of this 
rating decision, thus rendering it "final" under 38 U.S.C.A. 
§ 7105(c).

The evidence considered in the June 1999 rating decision 
included the Veteran's service treatment records, excerpts 
from his service personnel records, a April 1998 examination, 
a June 1998 VA examination and VA treatment notes dated 
between May 1998 and September 1998.

A January 1980 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied 
experiencing a kidney stone in his accompanying RMH.  The 
Veteran was admitted for treatment in September 1980 after 
sustaining a crush injury and a December 1980 treatment note 
indicated that he underwent a transected upper third of the 
right ureter to treat that injury.  A urology consultation in 
October 1982 revealed no surgical pathology.  October 1982 
intravenous pyelogram (IVP) testing showed minimal narrowing.  
A May 1982 "discharge" examination noted that the Veteran 
had undergone a transaction to the upper third of his right 
ureter but that his genitourinary system was otherwise 
normal.  Complaints of left upper quadrant pain were noted in 
a November 1982 treatment note and subsequent IVP testing was 
within normal limits.

Excerpts from the Veteran's service personnel records 
indicated that he was to be discharged from service due to 
his possession of marijuana.  A November 1980 profile 
indicated that his duty was limited due to a transected upper 
third of the right ureter.

An April 1998 VA examination reflected the Veteran's reports 
of sustaining back and abdominal injuries after being crushed 
between two trucks in September 1984.  Following his 
incident, a resection and anastomosis of the right ureter was 
performed.  Physical examination revealed a normal 
genitourinary system.

The Veteran reported having a transected right ureter due to 
his in-service truck accident in a June 1998 VA genitourinary 
examination.  His ureter was repaired using a stent and since 
that time he reported doing "quite well."  He reported 
voiding well with no history of a urinary tract infection, 
flank pain or hematuria.  Physical examination revealed no 
flank tenderness and a well-healed midline surgical scar.  
Urinalysis was noted to be negative and IVP was noted to be 
"completely normal."  Following this examination, a 
diagnosis of a history of ureteral injury with no evidence of 
sequelae was made.

A request to reopen service connection claim for residuals of 
a transected upper third of the ureter was filed in July 
2005.  The June 1999 final rating decision denied service 
connection for residuals of a transected ureter because of no 
current disability.  As such, competent evidence establishing 
that he suffers from a current disability is required to 
reopen this claim.

Additional evidence received since the June 1999 rating 
decision included VA treatment records dated between 
September 1998 and February 2009, various private treatment 
records, SSA records, and additional service personnel 
records.  The Veteran also offered testimony in November 2008 
and September 2009 hearings.  Evidence of a current 
disability of residuals of a transected ureter has not been 
received.

A July 1999 VA treatment note indicated that a hyper-density 
in the right kidney, most likely representing an incident 
cyst, had been found in a private CT scan.  The Veteran 
testified that his ureter had been transected while in-
service following his 1980 crush injury in the November 2008 
and September 2009 hearings.

Although a July 1999 VA treatment note reflected the 
Veteran's reports of being "most likely" diagnosed with a 
right kidney incident cyst in a private CT scan, this report 
was not provided to VA, and his subjective reports of this 
diagnosis were not confirmed by subsequent treatment records.  
The remaining post-service treatment records are otherwise 
negative for competent evidence of a ureter disability or 
other genitourinary disability.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).
	
The Veteran's generalized claims of a current genitourinary 
disorder, which he asserts are caused by his in-service 
ureter transection, are not competent evidence of current 
disability.  See Jandreau v. Nicholson, supra; Moray v. 
Brown, supra.  Diagnostic testing is required to diagnosis a 
genitourinary disorder, and it would take medical expertise 
to say that any such condition was the result of the in-
service ureter transection; hence, his opinion regarding the 
existence and etiology of any purported residuals of the in-
service transected upper third of the ureter is of no 
probative value, so provides no reasonable possibility of 
substantiating the claim for service connection.

The additional service personnel records submitted in 
February 2008 are not relevant to the instant claim and 
cannot serve as the basis to reopen this claim.  38 C.F.R. 
§ 3.156(c).  As none of the additional evidence received 
since the June 1999 denial contains findings establishing 
that the Veteran's has been diagnosed with residuals of a 
transected ureter for which service connection can be 
granted, and the absence of such evidence was the basis for 
the prior denial, the Board finds that new and material 
evidence has not been received; therefore, the claim for 
service connection for residuals of transurethral resection 
is not reopened.

Left Ear Hearing Loss Service Connection Claim

The Veteran contends that his current left ear hearing loss 
is due to service, including loud noise exposure during 
service.  He denies any right ear hearing problem, and is not 
claiming service connection for right ear hearing loss. 

After a review of all the evidence, the Board finds that the 
Veteran was exposed to acoustic trauma in service, he 
experienced worsening of left ear hearing in service, he has 
had continuous left ear hearing loss after service, and that 
it is at least as likely as not that the current left ear 
hearing loss disability is related to service.

The evidence in this case includes a July 1979 audiogram that 
revealed left ear audiological thresholds between zero and 45 
decibels when tested between 500 and 4000 Hertz.  The January 
1980 service entrance examination was negative for any 
relevant abnormalities and his audiological examination 
revealed left ear thresholds between zero and 30 decibels 
when tested between 500 and 4000 Hertz.  The Veteran denied 
experiencing hearing loss in his accompanying January 1980 
RMH.  

An audiogram conducted during service in September 1980 
revealed left ear audiological thresholds between zero and 40 
decibels when tested between 500 and 4000 Hertz.  A May 1982 
"discharge" examination was noted that his left ear 
audiological thresholds were between zero and 40 decibels 
when tested between 500 and 4000 Hertz and was otherwise 
negative for any relevant abnormalities.

The remaining service treatment records are negative for any 
complaints, symptoms, or diagnoses of left ear hearing loss.  
A discharge examination was not conducted.

The post-service evidence includes a September 2002 VA 
treatment note reflecting that the Veteran's tympanic 
membranes were normal.  A February 2004 VA audiological 
examination revealed left ear auditory thresholds between 15 
and 70 decibels when tested between 5000 and 4000 Hertz.  
Left ear word recognition score was noted to be 76 percent.  
The February 2004 otolaryngology treatment note included the 
opinion that the Veteran's left ear sensorineural hearing 
loss was most likely caused by prior acoustic trauma in a 
February 2004.  Physical examination revealed no significant 
abnormalities.  He had reported suffering acoustic trauma in 
1996 after which he first noticed left ear hearing loss and 
unsteadiness.

An August 2004 VA otolaryngology treatment note indicated 
that the Veteran had extensive military occupational noise 
exposure as well as an episode of acoustic trauma in 1996.  
He had experienced left ear hearing loss and tinnitus since 
that time.  An assessment of left ear hearing loss was made 
but specific auditory thresholds were not recorded.  

A February 2005 VA otolaryngology treatment note indicated 
that the Veteran was exposed to extensive acoustic trauma 
while in service and that he had an episode of acoustic 
trauma almost 10 years ago "at which time he developed 
hearing loss, tinnitus and disequilibrium in the left ear."  
His tympanic membrane was noted to be normal on physical 
examination.  The VA examiner noted that the Veteran's 
condition was stable.

A March 2005 VA audiological examination noted that the 
Veteran's left ear auditory thresholds were within normal 
limits through 1500 Hertz and sloped to a severe 
sensorineural hearing loss through 8000 Hertz.  Left ear word 
recognition score was noted to be 96 percent.  Specific 
auditory thresholds were not provided.

At a January 2006 VA audiological examination, the Veteran 
reported experiencing a head injury in 1996.  He reported 
that he did not receive any medical treatment or 
complications related to his ears as a result of this 
incident.  He reported that the primary noise exposure 
occurred in service where he used occasional hearing 
protection.  Post-service noise exposure included 
occupational exposure on construction sites and the Veteran 
reported "conscientious" use of hearing protection.  
Recreational noise exposure denied.  The Veteran reported the 
sudden onset of his left ear acoustic trauma occurred when he 
was working near a compressor in 1996.  Left ear testing 
revealed audiological thresholds between 25 and 85 decibels 
when tested between 500 and 4000 Hertz.  Left ear word 
recognition score was noted to be 90 percent.  Tympanometry 
indicated normal eardrum mobility and middle ear pressure 
bilaterally.  Diagnosis of left ear hearing loss and tinnitus 
were made.  Following this examination and a review of the 
Veteran's claims file, the VA examiner opined that the 
Veteran's sudden change in left ear hearing thresholds was 
not attributable to his military service because it occurred 
after service.  The drastic change in his left ear 
audiological thresholds occurred between separation and the 
acoustic trauma incident in 1996.  A December 2006 private 
neurology treatment note, likewise, attributed sensorineural 
hearing loss to sequela at the Veteran's work in 1996.  

During a November 2008 RO hearing, the Veteran testified that 
he had only received VA treatment for his left ear hearing 
loss since service.  The Veteran testified in a September 
2009 Video Conference hearing that he sought assistance for 
his left ear hearing difficulties in 1996 after a loud noise 
"popped" his ear while working, that this incident occurred 
in a parking garage, and the popping was similar to a 
swimmer's eye popping.  He testified that he now must 
constantly wear a hearing aid due to his hearing 
difficulties.  He reported being told that his left ear 
hearing was "bad" while in-service and that he was 
instructed to use "better" hearing protection due to his 
exposure to motor pool, machinery and generator noise.

The Veteran has current left ear hearing loss disability as 
defined by VA regulations as he had a threshold in excess of 
40 decibels in his May 1982 "discharge" examination.  38 
C.F.R. § 3.385.  His January 1980 service entrance 
examination documented left ear auditory thresholds that were 
within normal limits.  The Board finds that the Veteran 
experienced in-service noise exposure, as the Veteran's 
reports of acoustic trauma are consistent with his reported 
duties and service history, as his military occupational 
speciality was that of a light wheel vehicle mechanic and 
power generation equipment repairer.  

On the question of continuity of symptoms of hearing loss 
after service, in addition to the Veteran's testimony and 
written assertions of left ear hearing loss symptoms in 
service and essentially continuous since service separation, 
post-service treatment records document a severe worsening of 
left ear hearing loss and occupational acoustic trauma in 
1996.  

On the question of relationship to service, the Board finds 
that the evidence is at least in relative equipoise on the 
question of whether left ear hearing loss is related to 
service.  While there is medical opinion evidence against the 
claim, the fact that the Veteran had increased left ear 
hearing loss shown in service, coupled with his testimony of 
continuous symptoms of left ear hearing loss after service, 
demonstrates a continuity of symptomatology of left hear 
hearing loss.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that all of the elements for the grant 
of service connection for a left ear hearing loss have been 
demonstrated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Allergic Reaction to Bee Stings Service Connection Claim

The Veteran contends that he has a bee sting allergy that is 
related to service.  He has testified of a single bee sting 
during service.  

The Veteran's January 1980 entrance examination was negative 
for any relevant abnormalities and he denied any allergies in 
his accompanying RMH.  An April 1980 inhalant allergen skin 
testing record was positive for a reaction to wasp, honeybee, 
hornet, yellow jacket and mixed stinging insects allergens.  
The remaining service treatment records were negative for any 
symptoms, complaints or diagnoses of allergy to bee stings.  
A May 1982 "discharge" examination was negative for any 
relevant abnormalities.

An August 2006 private treatment note indicated that the 
Veteran had been stung by a bee two days ago and had to be 
treated at a local emergency room.  He developed localized 
swelling and hives around the sting as well as some 
associated wheezing.  A history of reactions to bee stings 
was noted.  Physical examination revealed a small pinpoint 
area where he was stung on his right lower abdomen without 
edema or erythema.

In a November 2008 RO hearing, the Veteran testified that he 
was now allergic to bee stings, and that he must go to the 
emergency room immediately for treatment if he was stung.  He 
testified that he was stung during basic training and a 
subsequent allergy test revealed his bee allergy.  He 
reported that he was last stung and treated two months prior.

During a September 2009 Board Video Conference hearing, the 
Veteran testified that he had been stung by a bee "many 
times" as a child and as a teenager without suffering from 
any reaction.  He testified that he was stung by a bee during 
basic training, and was subsequently treated for an allergic 
reaction.  He further testified that since service he gets 
stung once or twice per year, each time requiring emergency 
treatment.  

The Veteran has reported suffering several bee stings, 
purportedly without any accompanying allergic reaction, prior 
to service.  As allergic reactions to bee stings were not 
noted in his January 1980 entrance examination, he is 
entitled to the presumption of soundness.  38 U.S.C.A. § 
1111.


After a review of the evidence, the Board finds that the 
competent evidence of record establishes no in-service injury 
or disease, including no chronic bee sting allergy in 
service.  Although the Veteran claims to have suffered an 
allergic reaction after being stung by a bee during basic 
training, his contemporaneous in-service treatment records 
are negative for evidence of such allergic reaction or for 
treatment for the bee sting.  The Veteran's service treatment 
records indicate that he underwent allergy testing in April 
1980 and was found to be allergic to several insects.  Such 
evidence does not show a bee sting in service, allergy to 
bees, or chronic symptoms of disability during service.

Seasonal and other acute allergic manifestations that subside 
on the absence of or removal of the allergen are generally to 
be regarded as acute diseases, healing without residuals.  38 
C.F.R. § 3.380.  In this case, there is no competent evidence 
that the Veteran suffered from a chronic disease, or 
residuals of a chronic disease, either during or after 
service.  

The Board also finds that a bee sting allergy has not been 
continuous since separation from service, and that the weight 
of the evidence demonstrates that any current bee sting 
allergy is not related to service.  The evidence of record in 
this case demonstrates a single post-service instance more 
than 20 years after discharge from service of an acute 
allergic reaction, contrary to the Veteran's reports of being 
stung two to three times per year requiring emergency 
treatment in each incidence since service.  The absence of 
any clinical evidence or complaints for many years after 
service is a factor that weighs against a finding of 
continuity of symptomatology.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

With regard to the Veteran's contention that he now suffers 
from an insect allergy as a result of his service, there is 
no competent evidence of record that a bee sting allergy is 
related to service.  Although the Veteran is qualified to 
report his symptoms and any instances in which he was stung 
by a bee, he is not qualified to render a medical opinion as 
to medical causation.  See Jandreau v. Nicholson, supra; 
Moray v. Brown, supra.   Medical expertise would be required 
to diagnose a chronic disease and to determine that such a 
disorder was the result of a purported in-service bee sting 
on a single occasion; hence, the Veteran's opinion regarding 
the existence and etiology of any purported residuals of an 
allergic reaction to bee stings is of no probative value, so 
does not provide a reasonable possibility of substantiating 
the claim.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for chronic bee 
sting allergy, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Cervical Spine Disorder Service Connection Claim (Merits)

The Veteran contends that he has a cervical spine disability 
that is related to the 1980 crush accident.  He suggests that 
he also sustained a cervical spine injury in service, even 
though there is not evidence of such in service, and contends 
that a cervical spine disorder was not diagnosed in service 
because the technology was not adequate to discover it.  

After a review of all the evidence of record, the Board finds 
that the competent evidence of record shows that the Veteran 
did not sustain a cervical spine injury or disease in 
service, and that symptoms of a cervical spine disorder were 
not chronic in service.  The Veteran's January 1980 entrance 
examination was negative for any relevant abnormalities and 
he denied experiencing recurrent back pain in his 
accompanying RMH.  An September 1981 treatment note reflected 
the Veteran's continued complaints of lumbar pain following 
his September 1980 accident.  A May 1982 "discharge" 
examination detailed the Veteran's lumbar spine fractures but 
was negative for a cervical disorder.  His remaining service 
treatment records were negative for any symptoms, complaints, 
or diagnoses of a cervical spine condition.

The Board further finds that symptoms of a cervical spine 
disorder have not been continuous since separation from 
service, including that arthritis of the cervical spine did 
not manifest to a compensable degree within one year of 
service separation.  An April 1998 VA examination reflected 
the Veteran's reports of sustaining back and abdominal 
injuries after being crushed between two vehicles in 
September 1980.  He reported suffering a fracture of the 
transverse processes of L1 through L5 left.  Physical 
examination revealed slight tenderness along the spinous 
process of the lumbar spine without observable paravertebral 
muscle spasms.  Lumbar spine range of motion was noted to be 
full and performed without discomfort.  Following this 
examination, a diagnosis of fracture of the transverse 
processes of L1 through L5 was made.  Such evidence shows a 
lumbar spine disorder, not a cervical spine injury or 
disorder or even symptoms of cervical spine disorder. 

At an April 1998 VA orthopedic examination, the Veteran 
reported that he had been sandwiched between two trucks in 
September 1980 while working as a wheel mechanic, and that 
the front truck bounded into his body three times.  As a 
result of this incident, he suffered a fracture of the 
transverse process form L1 to L5.  He reported suffering from 
low back pain that radiated into both of his lower 
extremities.  He treated this condition with prescription 
pain medication and the use of a hot tub and he denied 
undergoing any back surgeries.  Cold weather and running 
caused his back condition to flare-up.  The of use of 
crutches, braces, canes and corrective shoes were denied.  He 
reported working as a construction worker.  Physical 
examination revealed tenderness from L1 to L5 and at L5-S1 
with a "nonsignificant" degree of muscle spasm.  Following 
this examination, a diagnosis of residuals of a fracture of 
the transverse process of L1 to L5 was made.  Such evidence 
shows a lumbar spine disorder, not a cervical spine injury or 
disorder or even symptoms of cervical spine disorder.
  
A July 1998 VA treatment note was negative for neck pain or 
symptoms.  Complaints of chronic back pain and newly 
developed leg numbness were noted in an August 1998 VA 
treatment note.  Physical examination revealed bilateral 
patellar reflexes that were 4+ and easily palpable pulses.  
An assessment of chronic back pain secondary to severe trauma 
in the 1980s with radicular symptoms was made.

The first credible evidence of a cervical spine disorder in 
August 1998.  An impression of a right ventrolateral epidural 
defect at C5-6 with partial compression of the right C6 root 
sleeve which could represent a migrated disc fragment was 
noted in an August 1998 VA myelogram. 

A September 1998 VA thoracic spine magnetic resonance imaging 
(MRI) revealed mild degenerative disc disease at multiple 
levels and very small central herniated nucleus pulposus that 
did not indent on the thecal sac or compress on the spinal 
cord at multiple levels.

A January 2002 VA orthopedic examination reflected the 
Veteran's reports of sharp back pains and severe lumbar 
stiffness.  His legs reportedly buckled, causing him to fall, 
four to five times per day.  This pain and stiffness takes 
approximately 15 minutes to resolve after falling.  He 
reported quitting his job doing masonry restoration due to 
his back condition.  Physical examination revealed slight 
pain on palpation in the mid-thoracic spine.  No lower spine 
pain or paravertebral muscle spasms were noted.   An 
accompanying thoracic MRI revealed mild degenerative disc 
disease at multiple levels, multiple herniated discs at 
thoracic levels and minimal left convex scoliosis.  The 
examiner noted that there was no evidence of significant 
spinal stenosis, neuroforaminal stenosis or herniated nucleus 
pulposus.

An impression of chronic low back pain was noted in a January 
2002 VA treatment note.  The treating physician noted that 
there was no readily apparent etiology for this pain, which 
"may be just" a combination of chronic myofascial changes 
as well as very mild degenerative disease.

A February 2005 VA emergency treatment note reflects that 
Veteran's report of hearing an audible crack when he turned 
his head, and that, since that time, he has experienced 
bilateral arm numbness from his shoulder to his hands.  No 
loss of range of motion or localized neck pain was reported.  
Physical examination was negative for cervical tenderness on 
palpation.  Range of motion and strength were noted to be 
normal.  Neurological examination noted that sensation to 
light touch was intact throughout.  An assessment of 
bilateral arm numbness and neck strain was made.  The 
examiner noted that there was no clear injury on examination.

A February 2005 VA cervical X-ray found mild degenerative 
disc disease at C6-7 and straightening of the cervical spine 
compatible with a possible muscle spasm.  No other 
abnormality, including evidence of a fracture or subluxation, 
was noted.  An assessment of neuromuscular symptoms primarily 
related to his neck were noted in a March 2005 VA treatment 
note.  Progressive development of cervical radicular and 
myelopathic signs were also noted.

In an August 2005 VA treatment note, the Veteran reported 
increased neck pain and tingling in his arms and hips after 
tripping over his dog.  Following an examination, assessments 
of chronic pain and dysesthesias were made.  The examiner 
noted that although he demonstrated subtle signs of cervical 
myelopathy, the MRI did not reveal cord impingement.

A November 2005 VA neurology treatment note reflected the 
Veteran's reports of experiencing erratic jerks independently 
in his left and right arms and legs and that they 
occasionally occur simultaneously in his lower extremities.  
Motor examination was "un-revealing" and sensory 
examination was intact to light touch.  He was noted to 
ambulate using Canadian crutches.  No abnormal movements were 
noted during this examination.  The neurologist noted 
electromyography (EMG) testing was necessary due to his 
complaints of bilateral finger numbness that began after 
using his crutches.  However, the Veteran refused this 
scheduled EMG testing in a subsequent November 2005 
appointment.

The Veteran was awarded SSA benefits in February 2006 on the 
basis of his cervical radiculopathy and cervical spinal 
stenosis.  He reported in his benefit application that he 
previously had a "physical job" and that he was no longer 
able to perform that job.  His employment in masonry required 
him to set up scaffolding and frequently lift 25 pounds, with 
100 pounds the heaviest weight he lifted.

An impression of cervical radiculopathy with chronic pain and 
spasms secondary to an accident in 1980 were noted in a 
private February 2007 treatment note.  An October 2008 VA CT 
scan revealed a right ventrolateral epidural defect at C5-6 
with partial compression of the right C6 root sleeve

During a November 2008 RO personal hearing, the Veteran 
testified that the "majority" of his in-service problems 
were related to his abdominal area.  He reported having 
trouble with his neck while working as a mason after service 
and that he did not associate the condition with service.  He 
testified that he did not sustain any post-service injuries, 
and that his post-service work in masonry was primarily 
supervisory.

An assessment of herniated cervical discs from C4-C7 was 
noted in an October 2008 VA orthopedic treatment note.  
Although the Veteran complained of intermittent paresthesias 
of his left upper extremity for the past two to three months, 
physical examination was negative for radiculopathy.  
Complaints of radiating pain into his upper left extremity 
were noted in a December 2008 VA EMG note.  Nerve conduction 
studies were noted to be normal with no electrodiagnostic 
evidence of cervical radiculopathy or other neuropathic 
process.  An impression of degenerative disc disease at C5-C6 
and C6-C7 levels was noted in a January 2009 cervical MRI.  

The Veteran testified during the September 2009 Board Video 
Conference hearing that his current cervical spine disorder 
was caused by his 1980 in-service injury.  He testified that 
a cervical spine disorder was not diagnosed in service, and 
this was because the technology required to issue diagnosis 
was not available and the treating providers were 
concentrating on his abdominal and lower extremity injuries 
at that time.  He testifies that he was first treated for his 
cervical spine disorder in 1998 after VA performed a MRI.

The Veteran suffers from a current disability as he has been 
diagnosed with a variety of cervical spine disorders, 
including degenerative disc disease at C5-C6 and C6-C7.  In-
service treatment records establish that he suffered multiple 
injuries after a September 1980 crush accident, but do not 
show evidence of a cervical spine injury or disease in 
service, and do not show chronic cervical spine symptoms in 
service.  The Veteran's service treatment records clearly 
document his lumbar spine condition but were negative for 
complaints, treatment or symptoms of a cervical spine 
condition.

The first contemporaneous post-service evidence of a cervical 
spine disorder occurred in August 1998, more than a decade 
after discharge from service.  The Veteran did not report any 
complaints related to his cervical spine in a January 1984 
orthopedic examination and this examination was negative for 
any findings related to his cervical spine.  The absence of 
any clinical evidence or complaints for many years after 
service is a factor that weighs against a finding of 
continuity of symptomatology.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In addition, the Veteran did 
not include or mention a cervical spine condition in his 
initial April 1983 service connection claim for a lumbar 
spine condition, a claim filed prior to the Veteran's 
official discharge from service.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005) (finding that a veteran's recent post-
service account of in-service events was not credible as he 
had previously given other histories and theories that did 
not mention the purported in-service event, and first "came 
up with the story" years after service and in connection 
with the compensation claim).

The Veteran has not alleged, nor does the evidentiary record 
establish, that he received treatment for his cervical spine 
disorder in service or within one year of discharge from 
service, or that he had arthritis of the cervical spine 
within one year of service separation; therefore, the 
provisions for presumptive service connection for arthritis 
are not met in this case.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran claims that he now suffers from a cervical spine 
disorder as a result of his service, even though he admits 
that he was not diagnosed or treated for a cervical spine 
disorder in service.  Although the Veteran is qualified to 
report his symptoms and the circumstances surrounding his 
1980 injury, he is not qualified to render a medical opinion 
as to medical causation.  See Jandreau, supra; Moray, supra.   
Medical expertise would be required to diagnose a chronic 
cervical spine disease and to determine that a current 
cervical disability was the result of service; hence, his 
opinion regarding the etiology of any cervical spine 
condition is of no probative weight.

The Veteran's recent assertions of a continuity of cervical 
spine symptomatology since service are not credible, and are 
afforded no probative weight.  He testified during his 
November 2008 RO hearing that he did not sustain any post-
service cervical spine injuries and that his post-service 
employment in masonry was primarily supervisory; however, 
inconsistent with this report is the Veteran's own reporting 
in his December 2005 SSA application that he was employed in 
a physical job, that he frequently (i.e., between one-third 
and two-thirds of his work day) lifted 25 pounds in that 
position, and that his cervical spine condition prevented him 
from continuing to perform that job.  An August 2005 VA 
treatment note indicated that he had tripped over his dog and 
injured his back, which shows a more contemporaneous etiology 
of cervical spine disorder.  The Veteran's statements in his 
December 2005 SSA application and August 2005 are therefore 
afforded more probative weight than his current statements to 
the contrary.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that statements made to physicians for the 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).

The Board also finds that the weight of the evidence 
demonstrates that the Veteran's cervical spine disorder, 
which first manifested symptoms in 1998 after service, is not 
related to his service.  In order for the Veteran's current 
cervical spine disorder to be recognized as service 
connected, a disability must be linked to an in-service 
injury or disease or there must be competent evidence linking 
the disability to service or to a service-connected 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  No such 
evidence has been received.  In addition, in light of the 
findings of no cervical spine injury or disease in service, 
no chronic symptoms in service, and no continuous symptoms 
after service until 1998, there is no factual basis that 
would support such an opinion, and there is no factual basis 
for nexus to service based on continuity of symptomatology.  
As the weight of the evidence is against finding a nexus 
between the Veteran's current cervical spine disorders and 
service, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the claim 
to reopen service connection for residuals of a partial 
pancreatectomy is denied.

New and material evidence having been received, the claim to 
reopen service connection claim for a gastrointestinal 
disorder (other than a ventral hernia and peritoneal 
adhesions) is reopened.

New and material evidence not having been received, the claim 
to reopen service connection for a residuals of a transected 
upper third of a ureter is denied.

Service connection for left ear hearing loss is granted.

Service connection for residuals of a chronic bee sting 
allergy is denied.

Service connection for a cervical spine disorder is denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

Post-service treatment records document that the Veteran 
suffers from a variety of gastrointestinal conditions, 
including a diverticulosis and hemorrhoids.  An August 2003 
VA gastrointestinal examiner attributed the 
"gastrointestinal symptoms" to his previous surgery and 
that his colonic inertia "could be" related to neurological 
damage.  A June 2003 provider noted that his abdominal pain 
and constipation were "possibly" related to adhesions 
caused by a previous surgery.  These opinions are 
insufficient to decide the claims for service connection as 
they did not provide opinions sufficient to link a diagnosed 
disorder with the Veteran's service to the degree of 
certainty required under VA regulations.  A new 
gastrointestinal examination is necessary to determine 
whether the Veteran suffers from a current gastrointestinal 
disability (other than a ventral hernia and peritoneal 
adhesions) and, if so, whether that disability is related to 
his service, including the September 1980 crush injury in 
service.

A June 2005 rating decision from Pittsburgh RO denied the 
Veteran's increased rating claims for residuals of a facture 
to the transverse processes L1 through L5, ventral hernia, 
and peritoneal adhesions with residuals of a colostomy.   The 
Veteran indicated in an August 2005 notice of disagreement 
that he disagreed with the denials of these increased rating 
claims.  The record reflects that a statement of the case 
(SOC) has not been issued for these claims.  The Board is 
required to remand these increased rating claims to the 
agency of original jurisdiction for the issuance of this SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO/AMC should afford the Veteran 
the appropriate VA examination to 
determine whether he suffers from a 
current gastrointestinal disability (other 
than a ventral hernia and peritoneal 
adhesions) that is related to service.  
The relevant documents in the claims file 
should be made available to, and be 
reviewed by, the examiner.  

After review, history, and examination, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current diagnosed gastrointestinal 
disability (other than a ventral hernia 
and peritoneal adhesions) had its onset in 
service or is otherwise related to a 
disease or injury incurred in service, 
including a 1980 crush injury. 

The examiner should provide a rationale 
for this opinion.  The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms, and that the 
Veteran's reports of symptoms, not 
clinical findings alone, must be 
considered in formulating the requested 
opinion.

2.  The RO/AMC should issue a statement of 
the case for claims for increased rating 
for residuals of a facture to the 
transverse processes L1 through L5, 
ventral hernia, and peritoneal adhesions 
with residuals of a colostomy.  These 
issues should not be certified to the 
Board unless timely substantive appeals 
are received.

3.  Following the completion of the above 
development, a supplemental statement of 
the case should be issued prior to 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


